United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-3059
                                 ___________

Gary Fuller,                           *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Wendell Rayburn; George Brooks;        * Appeal from the United States
Stephana Landwehr; Claude Rogers;      * District Court for the Western
Robert Taylor; Yvonne Wilson; Donald * District of Missouri.
Wyss; Lincoln University Board of      *
Curators; Robert Webber; Ruth          *        [UNPUBLISHED]
McGowan,                               *
                                       *
            Appellees.                 *
                                  ___________

                        Submitted: August 7, 2000

                             Filed: August 14, 2000
                                 ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________
PER CURIAM.

        Gary Fuller appeals the district court’s1 orders denying his motions for default
judgment, and a new trial, in his action alleging Lincoln University discriminatorily
canceled his enrollment. We conclude the district court did not abuse its discretion in
denying default judgment under Fed. R. Civ. P. 37. See Chrysler Corp. v. Carey, 186
F.3d 1016, 1019 (8th Cir. 1999) (standard of review; to impose Rule 37 sanctions there
must be order compelling discovery, willful violation of that order, and prejudice to
other party); cf. Sylla-Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 280 (8th
Cir.) (generally this court will not interfere with great latitude exercised by district court
in discovery matters), cert. denied, 516 U.S. 822 (1995). Because Mr. Fuller failed to
file a complete trial transcript, we cannot determine whether the verdict was against the
weight of the evidence or whether the challenged evidence was “so prejudicial that a
new trial would likely produce a different result.” See Ogden v. Wax Works, Inc., 214
F.3d 999, 1010-11 (8th Cir. 2000) (standard of review; grounds for granting new trial);
Schmid v. United Bhd. of Carpenters and Joiners of Am., 827 F.2d 384, 385-86 (8th
Cir. 1987) (where appellant challenging final judgment on jury verdict failed to file trial
transcript, it was impossible to determine accuracy and context of judge’s comments
allegedly indicating bias, to evaluate challenged evidentiary rulings, or to rule on weight
of evidence), cert. denied, 484 U.S. 1071 (1988).

       We deny Mr. Fuller’s motion to strike appellees’ brief and addendum.

       Accordingly, we affirm. See 8th Cir. R. 47B.




       1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
                                             -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-